 

Exhibit 10.2

 

Confidential 

STANDSTILL AGREEMENT

 

This STANDSTILL AGREEMENT (this “Agreement”) dated as of September 28, 2017, is
entered into by and between U.S. Energy Corp., a Wyoming corporation (the
“Company”) and APEG Energy II, L.P., a Texas limited partnership (the “Holder”).

 

RECITALS

 

WHEREAS, the Company and the Holder are concurrently entering into an Exchange
Agreement (the “Exchange Agreement”) providing for the exchange of $5,063,380 of
the Company’s outstanding indebtedness to the Holder for shares of the Company’s
common stock, par value $0.01 per share (“Common Stock”) and for cash, on the
terms and conditions set forth in the Exchange Agreement;

 

WHEREAS, upon the closing of the Exchange Agreement, the Holder will hold
approximately 49.9% of the Company’s outstanding Common Stock;

 

WHEREAS, in light of the Exchange Agreement and the resulting ownership of the
Company’s equity securities by the Holder, the Company and the Holder desire to
enter into this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein, and for other good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I

 

Section 1.01. The Holder’s Covenants. Unless approved in advance in writing by
the board of directors or is consistent with the directives, actions, approvals
or knowledge of the management and board of directors of the Company, the Holder
agrees that neither it nor any of its Representatives (defined below) acting on
behalf of or in concert with the Holder (or any of its Representatives) will,
for a period commencing on the date hereof and ending one (1) year after the
date of the closing of the Exchange Agreement (the “Term”), directly or
indirectly:

 

(a)       make any statement or proposal to any of the members of the board of
directors of the Company, the Company’s Representatives or the Company’s
stockholders regarding, or make any public announcement, proposal or offer
(including any “solicitation” of “proxies” as such terms are defined or used in
Regulation 14A of the Securities Exchange Act of 1934, as amended) with respect
to, or otherwise solicit, seek or offer to effect (including, for the avoidance
of doubt, indirectly by means of communication with the press or media) (i) any
business combination, asset acquisition (other than the potential acquisition of
assets from APEG Energy, L.P. ), merger, tender offer, exchange offer or similar
transaction involving the Company or any of its subsidiaries, (ii) any
restructuring, recapitalization, liquidation or similar transaction involving
the Company or any of its subsidiaries, (iii) any acquisition of any of the
Company’s loans, debt securities, equity securities or assets, or rights or
options to acquire interests in any of the Company’s loans, debt securities,
equity securities or assets not currently owned, or (iv) any proposal to seek
representation on the board of directors of the Company or otherwise seek to
control the management, board of directors or policies of the Company.

 

 

 

 

Confidential 

 

(b)       instigate, encourage, advise or assist any third party (including
forming a “group” with any such third party) to do, or enter into any
discussions or agreements with any third party with respect to, any of the
actions set forth in clause (a) above;

 

(c)       take any action which would reasonably be expected to require the
Company or any of its affiliates to make a public announcement regarding any of
the actions set forth in clause (a) above;

 

(d)       acquire (or propose or agree to acquire), of record or beneficially,
by purchase or otherwise, any loans, debt securities, equity securities or
assets of the Company or any of its subsidiaries, or rights or options to
acquire interests in any of the Company’s loans, debt securities, equity
securities or assets or enter into any swaps or similar arrangements as to the
Company’s equity securities; or

 

(e)       either alone or in concert with other shareholders, call a special
meeting of shareholders of the Company.

 

(f)        For purposes of this Agreement, (i) the term “Representatives” means,
as to any person, such person’s Affiliates, and its and their respective
directors, officers, employees, managing members, general partners, agents and
consultants (including attorneys, financial advisors and accountants) and (ii)
the term “Affiliate” means, as to any person, any person who, directly or
indirectly, controls, is controlled by, or under common control with that
person, and the term “control” (including the terms “controlled”, “controlled
by” and “under common control with”) means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such person, whether through ownership of voting securities or
otherwise.

 

Section 1.02.   Voting.  The Holder shall, and shall cause its Affiliates to,
during the Term, vote all voting securities of the Company (including all Common
Stock) held by the Holder and its Affiliates or over which the Holder or its
Affiliates have voting control, and shall take all other necessary or desirable
actions within its control (including in a capacity as a stockholder, director,
member of a board committee, officer or otherwise) to: (a) vote in the same
proportion as shares of Common Stock that are not held by the Holder or its
Affiliates or over which the Holder or its Affiliates do not have voting control
with respect to (i) any board of directors approved motions, objectives,
directives, proposals or proxy initiatives and (ii) each nominee for the
Company’s board of directors who is nominated and approved by the board of
directors’ nominating committee.

 

Section 1.03.    Specific Performance.  The Holder agrees that any material
breach by it of any provision of this Agreement could irreparably injure the
Company and that money damages would be an inadequate remedy therefor.
Accordingly, the Holder agrees that the Company shall be entitled to seek one or
more injunctions enjoining any such breach and requiring specific performance of
this Agreement, in addition to any other remedy to which the Company is entitled
at law or in equity.

 

 

 

 

Confidential 

 

ARTICLE II

 

Section 2.01.   Notices.  Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, or mailed first class mail
(postage prepaid) with return receipt requested or sent by reputable overnight
courier service (charges prepaid):

 

If to the Company, to

 

U.S. Energy Corp.
950 Cherry Street, Suite 1515
Denver, Colorado 80264
Attention: David Veltri, President and Chief Executive Officer

 

If to the Holder, to

APEG Energy II, L.P.
3305 Northland Drive, Suite 101
Austin, Texas 78731
Attention: Paul Haarman

 

Each party hereto by notice to the other party may designate additional or
different addresses for subsequent notices or communications. All notices and
communications will be deemed to have been duly given: at the time delivered by
hand, if personally delivered; five business days after being deposited in the
mail, postage prepaid, if mailed; and the next business day after timely
delivery to the courier, if sent by overnight air courier guaranteeing next day
delivery.

 

Section 2.02.  Entire Agreement. This Agreement, the Exchange Agreement and the
other documents and agreements executed in connection therewith embody the
entire agreement and understanding of the parties hereto with respect to the
subject matter hereof and supersede all prior and contemporaneous oral or
written agreements, representations, warranties, contracts, correspondence,
conversations, memoranda and understandings between or among the parties or any
of their agents, representatives or affiliates relative to such subject matter,
including, without limitation, any term sheets, emails or draft documents.

 

Section 2.03.    Assignment; Binding Agreement. This Agreement and the various
rights and obligations arising hereunder shall inure to the benefit of and be
binding upon the parties hereto and their successors and assigns.

 

 

 

 

Confidential 

 

Section 2.04.    Counterparts. This Agreement may be executed in multiple
counterparts, and on separate counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument. Any counterpart or other signature hereupon delivered by facsimile
shall be deemed for all purposes as constituting good and valid execution and
delivery of this Agreement by such party.

 

Section 2.05.    Remedies Cumulative. Except as otherwise provided herein, all
rights and remedies of the parties under this Agreement are cumulative and
without prejudice to any other rights or remedies available at law.

 

Section 2.06.   Governing Law. This Agreement shall in all respects be construed
in accordance with and governed by the substantive laws of the State of Texas,
without reference to its conflicts of law rules. Any right to trial by jury with
respect to any action or proceeding arising in connection with this Agreement is
hereby waived by the parties hereto.

 

Section 2.07.   No Third Party Beneficiaries or Other Rights. Nothing herein
shall grant to or create in any person not a party hereto, or any such person’s
dependents or heirs, any right to any benefits hereunder, and no such party
shall be entitled to sue any party to this Agreement with respect thereto.

 

Section 2.08.   Waiver; Consent. This Agreement may not be changed, amended,
terminated, augmented, rescinded or discharged (other than in accordance with
its terms), in whole or in part, except by a writing executed by the parties
hereto. No waiver of any of the provisions or conditions of this Agreement or
any of the rights of a party hereto shall be effective or binding unless such
waiver shall be in writing and signed by the party claimed to have given or
consented thereto. Except to the extent otherwise agreed in writing, no waiver
of any term, condition or other provision of this Agreement, or any breach
thereof shall be deemed to be a waiver of any other term, condition or provision
or any breach thereof, or any subsequent breach of the same term, condition or
provision, nor shall any forbearance to seek a remedy for any noncompliance or
breach be deemed to be a waiver of a party’s rights and remedies with respect to
such noncompliance or breach.

 

Section 2.09.   Word Meanings. The words such as “herein,” “hereinafter,”
“hereof” and “hereunder” refer to this Agreement as a whole and not merely to a
subdivision in which such words appear unless the context otherwise requires.
The singular shall include the plural, and vice versa, unless the context
otherwise requires. The masculine shall include the feminine and neuter, and
vice versa, unless the context otherwise requires.

 

Section 2.10.   Further Assurances. The Holder and the Company each hereby agree
to execute and deliver, or cause to be executed and delivered, such other
documents, instruments and agreements, and take such other actions, as either
party may reasonably request in connection with the transactions contemplated by
this Agreement.

 

Section 2.11.   Costs and Expenses. The Holder and the Company shall each pay
their own respective costs and expenses incurred in connection with the
negotiation, preparation, execution and performance of this Agreement,
including, but not limited to, attorneys’ fees.

 

 

 

 

Confidential 

 

Section 2.12.    Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

Section 2.13.   Severability. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

 

[Signature page follows.]

 

 

 

 

Confidential 

 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the date first set forth above.

 

  U.S. Energy Corp.         By:  /s/David A. Veltri   Name: David A. Veltri  
Title:   President and Chief Executive Officer

 

  APEG Energy II, L.P.           By: APEG Energy II GP, LLC, a Texas           a
Texas limited liability company             Title: General Partner            
By:  /s/Patrick Duke           Patrick Duke           Title: Managing Partner  
          By:  /s/Paul Haarman           Paul Haarman           Title: Managing
Partner

 

[Signature page to Standstill Agreement]

 

 